DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final, filed 05/23/2022, with respect to rejection of claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
Claims 1-3, 5-9, 11-14, 18-19 and 21-22 are allowed.
Claims 4, 10, 15-17 and 20 are canceled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose detecting the presence of eyes of the viewer within specific viewing zones and producing eye tracking information related to locations of the eyes so detected within the specific viewing zones, and detecting locations of the detected eyes within the specific viewing zones by performing a hierarchical eye tracking process comprising determining a location of the viewer, determining a location of a head of the viewer based on the location of the viewer so determined, and determining locations of the viewer's eyes based upon the location of the head of the viewer so determined, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483